Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2, 4-10, 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Westphal U.S. Patent/PG Publication 10062414.	
Regarding claim 1:
 A system, comprising: 
 one or more processors and a memory, accessible by the one or more processors, storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: (Westphal C46 L15-24 The CPU 1710 may comprise any type of electronic data processor. The memory 1720 may comprise any type of system memory such as static random access memory (SRAM), dynamic random access memory (DRAM), synchronous DRAM (SDRAM), read-only memory (ROM), a combination thereof, or the like. In an embodiment, the memory 1720 may include ROM for use at boot-up, and DRAM for program and data storage for use while executing programs. In embodiments, the memory 1720 is non-transitory.).
 receiving data associated with a user from at least one or more input devices or one or more sensors (Westphal C6 L35-44 During viewing, the FoV may be changed by the behavior of a user viewing the 360 degree video, such as by movement by the user during viewing. For example, when viewed on PCs, a mouse may be used to pan around the video by clicking and dragging. On smartphones, internal sensors such as the gyroscope may be used to pan the video based on the orientation of the device. Dedicated head-mounted displays may use internal sensor and dedicated screens of their own. 360-degree videos may be described as a form of virtual reality (VR).).
 determining that the received data corresponds to a direction of movement by the user through a virtual reality (VR) environment, augmented reality (AR) environment, or mixed reality (MR) environment (Westphal C10 L30-38 During playback the viewer or user has control of the viewing direction or FoV. In some such video, a FoV may be identified or described by a vector in spherical coordinates pointing from the origin (0,0,0) in the direction of center of the FoV at center (α,β). In some cases, this FoV may be a front tile or front FoV of multiple FoVs that can be decomposed into tiles corresponding to areas around the front tile or front FoV (e.g., see FIG. 3).).
 transmitting a tile of high quality image data to a display device based on the direction of movement by the user (Westphal C44 L1-14 Process 1600 begins at step 1602 where one (e.g., a “next”) of a sequence of FoV interest messages from one user viewing the 360 degree video stream is collected. The interest message has a FoV center (α,β) requested in the messages, and the set of tiles of the FoV views is identified that are around the requested FoV center (α,β). In one example, the FoV center requested may be front tile 310 and the set of tiles may be tiles 320, 340, 330, 350 and 360 of FIG. 3. In some cases, step 1602 may include descriptions for (FoV) collecting function 504 of FIG. 5A or at step 602 of FIG. 6A. Step 1602 may include determining Return(name,tj,αj,βj) for the requested next FoV (e.g., which will be used to create the determined future FoV). In some instances, step 1602 includes creating maps 520 of FIG. 5A or a third map by function 1522 at step 1604.)
transmitting a command to the display device to display one or more aspects of a region of the VR environment, the AR environment, or the MR environment based on the tile of high quality image data ( Westphal C6 L33-35 Once created, 360-degree videos (e.g., streams) may be viewed, such as via personal computers, mobile devices such as smartphones, or dedicated head-mounted displays (e.g., a headset).).
 and preloading one or more additional tiles of high quality image data into a preloader based on the tile of high quality image data transmitted to the display device (Westphal C12 L40-61 As previously discussed, during streaming of a 360 degree video stream over a network (e.g., an ICN) higher resolution or smoother video can be accomplished by prefetching or caching determined future FoVs of future time instants for a particular user. However, when the network transmits, prefetches or caches for all the possible future FoVs after a FoV being currently viewed by a user, there may be up to a 6× increase in bandwidth consumed in the network (in embodiments including for example 6 tiles of FIG. 3) as compared to transmitting, prefetching or caching the actual future FoV the user will select after the one currently viewed. In some instances, to reduce such increase in bandwidth, network 102 can determine and transmit determined future FoVs that include some or all of future FoVs of future time instants for a particular user (and the least amount of FoV data buffer around the desired future FoV) instead of all 6 views. In addition or independently, in some instances, to reduce such increase in bandwidth, network 102 can adapt the resolution of the 6 views or tiles so that the ones for determined future FoVs have a higher resolution and the others have a lower resolution (since they are less likely to be the desired future FoV).).
Regarding claim 2:
 The system of claim 1, has all of its limitations taught by Westphal. Westphal further teaches  wherein the one or more additional tiles of high quality image data are associated with one or more neighboring regions of the VR environment, the AR environment, or the MR environment that border the region of the VR environment, the AR environment, or the MR environment (Westphal C11 L24-38 FIG. 3 illustrates an example 300 of multiple FoVs at a time instant of the 360 degree video stream of FIG. 2 decomposed into 6 tiles corresponding to areas around the center (α,β) 220 defined in spherical coordinates, according to example embodiments. In one instance, the FoV center a coordinate defines left right coordinate along the plane of the X and Y axes directions, rotating around the vertical Z Axis; while the FoV center 13 coordinate defines an up down coordinate in the direction of the plus and minus Z Axis. In this example, spherical coordinates (r, α, β) are used, where the α coordinate defines polar angle θ, and the β coordinate defines azimuthal angle φ. Radial distance r may not be defined since a FoV may be described by pointing from the origin 212 in the direction of center of the FoV at center (α,β) 220 for which radial distance r is not relevant.
Regarding claim 4:
 The system of claim 1, has all of its limitations taught by Westphal. Westphal further teaches  wherein the data associated with the user is received before the user approaches, virtually, a boundary of the region of the VR environment, the AR environment, or the MR environment (Westphal C40 L5-17 In some embodiments, based upon an “amount” (e.g., a direction, and distance or speed) of motion of the FoV current center 220 and next center 1320 requested (e.g., from the prior FoV to the current FoV, such as based on the user's behavior or movement of a headset), future FoV can be determined. For instance, a FoV interest message for a determined future FoV can include a future FoV additional width and height “buffer” which varies with an amount of the motion (e.g., in the width and height directions between the current and next FoVs) (e.g., see at 1610 of FIG. 16). In some instances, the amount of motion of the centers can be calculated or measured by the derivative of the position of the next center as compared to the current center.) since there is a boundary for the top/left/front/right/bottom/rear as the view approaches a different area.
Regarding claim 5:
 The system of claim 1, has all of its limitations taught by Westphal. Westphal further teaches  wherein the operations comprise:
 receiving additional data associated with the user from the one or more input devices, the one or more sensors, or both (Westphal C6 L35-44 During viewing, the FoV may be changed by the behavior of a user viewing the 360 degree video, such as by movement by the user during viewing. For example, when viewed on PCs, a mouse may be used to pan around the video by clicking and dragging. On smartphones, internal sensors such as the gyroscope may be used to pan the video based on the orientation of the device. Dedicated head-mounted displays may use internal sensor and dedicated screens of their own. 360-degree videos may be described as a form of virtual reality (VR).)
 and determining that the received additional data corresponds to a second direction of movement by the user through the VR environment, the AR environment, or the MR environment (Westphal C40 L5-17 In some embodiments, based upon an “amount” (e.g., a direction, and distance or speed) of motion of the FoV current center 220 and next center 1320 requested (e.g., from the prior FoV to the current FoV, such as based on the user's behavior or movement of a headset), future FoV can be determined. For instance, a FoV interest message for a determined future FoV can include a future FoV additional width and height “buffer” which varies with an amount of the motion (e.g., in the width and height directions between the current and next FoVs) (e.g., see at 1610 of FIG. 16). In some instances, the amount of motion of the centers can be calculated or measured by the derivative of the position of the next center as compared to the current center.)
Regarding claim 6:
 The system of claim 5, has all of its limitations taught by Westphal. Westphal further teaches  wherein the operations comprise transmitting a particular tile of the one or more additional tiles of high quality image data from the preloader to the display device based on the second direction of movement by the user, and transmitting a second command to the display device to display one or more additional aspects of a second region of the VR environment, the AR environment, or the MR environment based on the particular tile of the one or more additional tiles (Westphal C48 L3-5 For purposes of this document, each process associated with the disclosed technology may be performed continuously and by one or more computing devices.) (Westphal C15 L47-64 In embodiments, some of the above-described interest messages may need to be sent by user 3 (thus reducing bandwidth in the network) because the other FoV interest messages that would have been sent by user 3 will be completely or partially satisfied by prefetching or caching determined future FoVs of future time instants for user 3. The actual future FoV that would have been requested in the future interest messages by user 3, now may not need to be sent due to the overlap. Here, the other FoV interest messages that would be sent by user 3 do not need to be or are not sent because the determined future FoV completely overlaps all of the actual future FoV that would have been requested in the future interest messages by user 3. In other instances, when determined future next FoV partially overlaps the actual future FoV that would have been requested in the future interest messages by user 3, the other FoV interest messages may or may not be sent.)..
Regarding claim 7:
 The system of claim 1, has all of its limitations taught by Westphal. Westphal further teaches  wherein the operations comprise discarding one or more tiles of high quality image data not transmitted to the display device before preloading the one or more additional tiles of high quality image data (Westphal C15 L47-C16 L5In embodiments, some of the above-described interest messages may need to be sent by user 3 (thus reducing bandwidth in the network) because the other FoV interest messages that would have been sent by user 3 will be completely or partially satisfied by prefetching or caching determined future FoVs of future time instants for user 3. The actual future FoV that would have been requested in the future interest messages by user 3, now may not need to be sent due to the overlap. Here, the other FoV interest messages that would be sent by user 3 do not need to be or are not sent because the determined future FoV completely overlaps all of the actual future FoV that would have been requested in the future interest messages by user 3. In other instances, when determined future next FoV partially overlaps the actual future FoV that would have been requested in the future interest messages by user 3, the other FoV interest messages may or may not be sent. In some instances, once user 3 has received the determined future FoV, it can take various actions based on the accuracy of that FoV as compared to the actual future FoV to be requested. Basically, once the device knows the future FoV it actually wants (e.g., based on user/viewer motion) it can compare the received determined future FoV to the actual future FoV to determine accuracy or the amount of overlap in FoV area (e.g., see FoV 230 or tile 310) between the two.).
Regarding claim 8:
 The system of claim 1, has all of its limitations taught by Westphal. Westphal further teaches  wherein the operations comprise:
 determining that the received data corresponds to a particular direction in a visual field of the user in the region of the VR environment, the AR environment, or the MR environment (Westphal C10 L30-38 During playback the viewer or user has control of the viewing direction or FoV. In some such video, a FoV may be identified or described by a vector in spherical coordinates pointing from the origin (0,0,0) in the direction of center of the FoV at center (α,β). In some cases, this FoV may be a front tile or front FoV of multiple FoVs that can be decomposed into tiles corresponding to areas around the front tile or front FoV (e.g., see FIG. 3).).
 and transmitting a particular tile of the one or more additional tiles of high quality image data from the preloader to the display device based on the particular direction in the visual field of the user, and transmitting a second command to the display device to display one or more additional aspects of a second region that borders the region in the direction of the visual field of the VR environment, the AR environment, or the MR environment based on the particular tile of the one or more additional tiles of high quality image data (Westphal C15 L47-64 In embodiments, some of the above-described interest messages may need to be sent by user 3 (thus reducing bandwidth in the network) because the other FoV interest messages that would have been sent by user 3 will be completely or partially satisfied by prefetching or caching determined future FoVs of future time instants for user 3. The actual future FoV that would have been requested in the future interest messages by user 3, now may not need to be sent due to the overlap. Here, the other FoV interest messages that would be sent by user 3 do not need to be or are not sent because the determined future FoV completely overlaps all of the actual future FoV that would have been requested in the future interest messages by user 3. In other instances, when determined future next FoV partially overlaps the actual future FoV that would have been requested in the future interest messages by user 3, the other FoV interest messages may or may not be sent.).
Regarding claim 9:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 10:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 12:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 13:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 14:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 15:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 16:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 17:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 18:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 19:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 3, 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westphal U.S. Patent/PG Publication 10062414 in view of KERÄNEN U.S. Patent/PG Publication 20180310025.
Regarding claim 3:
 The system of claim 1, has all of its limitations taught by Westphal. Westphal further teaches  wherein the tile of high quality image data and the one or more additional tiles of high quality image data are generated  (Westphal C6 L19-31 360 degree videos, also known as 360 videos, immersive videos, or spherical videos, may be video recordings of a real-world panorama, where the view in every direction is recorded at the same time, shot using an omnidirectional camera or a collection of cameras, and filming overlapping angles simultaneously. The quality of these videos can be low unless they are bumped up to super high resolution such as 4K video having a horizontal resolution in the order of 4,000 pixels (e.g., see the Digital Cinema Initiatives (DCI) 4K standard), super high definition video, or 8K video having a horizontal resolution in the order of 8,000 pixels. In some cases, streaming 360 degree videos take up to 6 times as much bandwidth as a traditional video.).
Westphal does not teach  voxelization. In a related field of endeavor, Keranen teaches:
wherein the tile of high quality image data and the one or more additional tiles of high quality image data are generated via light field technology, point cloud modeling, voxelization, or any combination thereof (Keranen [0067] During the voxelization stage 745, the depth information and camera images from all available camera device and other sensing devices are combined into a volumetric representation of the scene. It is to be noticed that a single point in the scene, represented by a solid voxel in an SVO, may be seen by multiple cameras, since the multiple cameras view the scene points from different directions and distances.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use voxelization as taught by Keranen. The rationale for doing so would have been that it is a simple substitution of 360 degree video source, where the processing and transmitting remains the same. Therefore it would have been obvious to combine Keranen with Westphal to obtain the invention.
Regarding claim 11:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 20:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616